Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/10/22 as being acknowledged and entered.  By this amendment claim 3 is cancelled, claim 21 has been added and claims 1-2 and 4-21 are pending and no claims are withdrawn.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalisman (US PGPub 2020/0048545).
Claim 1:  Kalisman teaches a light conversion device (ABS) (Fig. 1, 7), comprising: a porous structure (701) [0019] comprising one or more nanoporous materials, wherein the one or more nanoporous materials comprise a plurality of pores 
Claim 2:  Kalisman teaches each of the plurality of pores has a nanoscale size [0021].    
Claim 5:  Kalisman teaches wherein the light of the first color is produced by a light source, and wherein the light source comprises at least one of a light-emitting diode or laser diode [0007].  
Claim 6:  Kalisman teaches the light of the first color comprises violet light [0188, 0249].    
Claim 7:  Kalisman teaches the second color comprises a green color, and wherein the third color comprises a red color [0007].  
Claim 8:  Kalisman teaches the plurality of quantum dots further comprises a third plurality of quantum dots configured to convert the light of the first color to light of a fourth color [0007, 0026, 0033].
Claim 10:  Kalisman teaches (Fig. 4) the first plurality of quantum dots and the second plurality of quantum dots are placed in various portions of the porous structure respectively, wherein the first plurality of quantum dots is placed in a first portion of the porous structure, wherein the second plurality of quantum dots is placed in a second portion of the porous structure, and wherein the third plurality of quantum dots is placed in a third portion of the porous structure [0025-0026].    

Claim 12:  Kalisman teaches each of the plurality of pores has a nanoscale size [0021].    
Claim 13:  Kalisman teaches the solid material comprises at least one of a glass, plastic, metal, or polymer [0006, 0019, and 0025].
Claim 15:  Kalisman teaches fabricating the solid material into the nanoporous materials comprises etching the solid material to form the plurality of pores [0019].  
Claim 16:  Kalisman teaches the light of the first color comprises violet light [0007, 0026, and 0033].  
Claim 17:  Kalisman teaches the second color comprises a green color, and wherein the third color comprises a red color [0025-0026].   
Claim 18:  Kalisman teaches the plurality of quantum dots further comprises a third plurality of quantum dots configured to convert the light of the first color to light of a fourth color [0007, 0026, 0033].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisman (US PGPub 2020/0048545), as applied to claims 1, 8, 11, and 18 above, and further in view of Pickett et al. (US PGPub 2015/0053916).
Regarding claim 4, as described above, Kalisman substantially reads on the invention as claimed, except Kalisman does not teach teaches wherein the one or more nanoporous materials comprise a semiconductor material, and wherein the semiconductor material comprises at least one of Si, AIN, InGaN, or AIGaN.  Picket teaches the one or more nanoporous materials comprise a semiconductor material, and wherein the semiconductor material comprises at least one of Si, AIN, InGaN, or AIGaN 
Claim 9:  Pickett teaches the fourth color comprises a blue color [0048].    
Claim 14:  Pickett teaches the semiconductor material comprises a semiconductor material, and wherein the semiconductor material comprises at least one of Si, AlN, InGaN, or AlGaN [00023].    
Claim 19:  Pickett teaches the fourth color comprises a blue color [0048].      
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisman (US PGPub 2020/0048545), as applied to claim 21 above, and further in view of Kuo et al. (US Patent 10,459,284).
Regarding claim 4, as described above, Kalisman substantially reads on the invention as claimed, except Kalisman does not teach the plurality of quantum dots is placed in the porous structure using a at last one of a photolithography method or an inkjet printing method.  Kuo teaches depositing quantum dots dispersed in a solution into a porous structure using inkjet printing (Col. 4 lines 27-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified that the method taught by Kalisman uses inkjet printing because it is a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  It is noted that the amendment to claim 1 does not exactly match previous claim 3.  Therefore, current claim 1 does not equate to the previous combination of claim 1 and 3.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.